United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 23, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41332
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ALBERT SMITH, III

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CR-41-1
                       --------------------

Before KING, Chief Judge, and SMITH and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Counsel appointed to represent Albert Smith, III, has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Smith has filed a response and a supplemental response.

     Our independent review of counsel’s brief, Smith’s response

and supplemental response, and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41332
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.